Reid, Chief Justice.
In the present case the plaintiff brought an action of ejectment in the year 1936, praying for mesne profits, but introduced no evidence in support thereof. A verdict was rendered in his favor in 1937 for the possession of the premises only. The defendant appealed the case to this court, and on May 11, 1938, a judgment of affirmance was rendered. 186 Qa. 110 (197 S. E. 270). While the case was thus pending in this court, the plaintiff filed in the superior court a petition seeking to recover mesne profits *602for the year 1937, and praying for certain equitable relief against the defendant and others. By this petition the plaintiff sought to recover mesne profits accruing both before and after verdict, but before the case was affirmed by this court. Held, that the mesne profits accruing to the plaintiff up to the time of the verdict could have been recovered only in that proceeding and upon proper pleadings therefor. Those accruing thereafter, and while the case was on appeal to this court, could have been recovered only in the manner pointed out in Brown v. Tyson, 150 Ga. 598 (104 S. E. 420). This was the plaintiff’s exclusive remedy, and he could not maintain this, a separate and independent action, to recover therefor. The petition was therefore subject to demurrer and should have been dismissed. Code, §§ 33-104, 33-105. See Neill v. Harris, 133 Ga. 493 (66 S. E. 246); Milton v. Milton, 176 Ga. 88 (166 S. E. 857); Powell on Actions for Land, 542, 543; Sheridan v. Fowler, 156 Ga. 238, 240 (118 S. E. 853). But compare Sweat v. Atlantic Coast Line R. Co., 81 Fed. (2d) 492. This ruling makes it unnecessary to determine whether, had the petition stated a cause of action for a recovery of the damages prayed for, the plaintiff was entitled to the injunction prayed for against the defendant and another.

Judgment reversed.

All the Justices concur, except